Citation Nr: 1705582	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.

(The issues of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and a special home adaptation grant and the issue of entitlement to an effective date prior to August 29, 2005, for a total rating based on individual unemployability due to service-connected disabilities (TDIU) are the subjects of separate decisions.).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is associated with the record.

The claim has previously been remanded for additional development in March 2005, September 2006, August 2008, September 2011, and September 2014.  Most recently, in September 2014, the Board requested the originating agency to complete outstanding development ordered in the September 2011 remand.

The additional claims on appeal before the Board will be addressed by the Veterans Law Judge that heard testimony on the claims at an April 2015 hearing and issued separate decisions because the Veteran is represented by Disabled American Veterans for claims of entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing and a special home adaptation grant, and by a private attorney for his claim of entitlement to an effective date prior to August 29, 2005, for TDIU.  Where more than one Veterans Law Judge held a hearing in an appeal on different issues or where there are different representatives for different issues, separate decisions are required.  

The remaining issues on appeal that were addressed in a March 2004 hearing before the undersigned, to include entitlement to service connection for headaches and asthma and entitlement to increased ratings for a low back disability and residuals of a tonsillectomy, but are still pending at the RO.  Therefore, those matters will not be addressed in this decision as they are not currently before the Board.


REMAND

While further delay is regrettable, a remand is necessary for the claim of entitlement to service connection for a bilateral ankle disability as the VA examination and medical opinion obtained on remand are not adequate.  Specifically, the July 2014 VA medical opinion does not adequately address all requested inquiries.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted above, a September 2014 remand ordered additional development in compliance with a prior September 2011 remand.  (The Board notes that it appears as though a July 2014 VA examination report was not available for review prior to the issuance of the September 2014 remand.).  The September 2011 remand determined that an additional VA examination and medical opinion were warranted to ascertain whether a current bilateral ankle disability was due to active service, to include any injuries incurred during parachute jumps.  The September 2011 remand also directed the subsequent VA opinion to address whether August 2005 diagnoses of mild pes planus, equinus right ankle joint, and old right ankle avulsion fracture versus ossification were appropriate and, if so, if any of the diagnoses were related to active service.

At the July 2014 VA examination, the Veteran reported injuring his ankles in boot camp, that he further strained his ankles during repeated parachute jumps, and that he had ankle pain ever since service.  The examiner noted medical treatment for bilateral ankle problems began in the late 1990s, with current symptoms of bilateral ankle pain and feet swelling and diagnoses of bilateral ankle strain and a right Achilles tendon repair status-post tendon rupture.  The examiner also reviewed a July 2014 X-ray report that noted chronic avulsions from the right lateral malleolus with no acute fractures or subluxation.  The examiner opined that the Veteran's bilateral ankle disability was not caused by trauma sustained on active duty, specifically parachute jumps, because the service medical records were silent for any ankle injury or treatment and it would be "mere conjecture" to make a causal link between the Veteran's bilateral ankle complaints without medical documentation from the time.  The examiner noted that the first medical evidence of ankle trauma was in February 1994 for a recent history of twisting the right ankle, the Veteran tore the right Achilles tendon in March 2008, and chronic bilateral ankle pain was documented in VA medical records beginning in 2005. 

Moreover, with regard to whether August 2005 diagnoses of mild flexible pes planus, equinus right ankle joint, and old avulsion fracture versus ossification of the lateral right ankle were appropriate, the examiner explained that she was an internal medicine physician, not a podiatrist or orthopedic surgeon, and was unable to give an opinion on the appropriateness of the diagnoses.  The examiner recommended the Veteran be evaluated by a podiatrist for the requested opinion.

Therefore, the Board finds an additional VA examination and medical opinion should be obtained by an appropriate examiner to address all requested inquiries posed in the September 2011 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner with appropriate expertise (podiatrist or orthopedic surgeon) to determine whether any bilateral ankle disability present during the period of the claim is related to the Veteran's active service.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following a review of the Veteran's records and all indicated testing results, the examiner is directed to provide a medical opinion determining the approximate date of onset of each bilateral ankle disability present during the period of the claim.  The examiner should provide a complete rationale for all opinions provided.  The examiner should specifically discuss the pertinent evidence of record, to include the Veteran's statements relating to claimed in-service ankle injuries and symptoms and reports of pain since.  The examiner should provide the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral ankle disability is related to the Veteran's active service, to include parachute jump injuries?

(b)  Were the August 2005 diagnoses of mild flexible pes planus, equinus right ankle joint, and old avulsion fracture versus ossification of the lateral right ankle appropriate?  If so, is it at least as likely as not (50 percent probability or greater) that any of those disabilities is related to the Veteran's active service? 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

